Title: From James Madison to Mahlon Dickerson, 15 February 1817
From: Madison, James
To: Dickerson, Mahlon


        
          Sir,
          Washington, february 15, 1817.
        
        Objects interesting to the United States requiring that the Senate should be in session on the 4th of March next, to receive such communications as may be made to it on the part of the Executive, your attendance in the Senate Chamber in this City on that day is accordingly requested.
        
          James Madison
        
      